Citation Nr: 1826028	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO. 10-15 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a disability of the finger(s) of the left hand.

3. Entitlement to service connection for a right ear hearing loss disability.

4. Entitlement to service connection for a left ear hearing loss disability.

5. Entitlement to service connection for left ear otitis externa.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and R. N.


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to July 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2016, a Board video conference hearing, the Veteran provided testimony before a Veteran Law Judge. A transcript of the hearing is of record. The Veterans Law Judge who held the hearing is no longer employed at the Board. In February 2018, the Veteran was informed of this fact and given the opportunity to request a new hearing. The notice indicated that if the Veteran did not respond within 30 days, the Board will assume that the Veteran did not want another hearing and proceed accordingly. No response was received by the Veteran. Thus, there is no hearing request pending at this time, and the Board will continue with adjudication of the Veteran's appeal. 

In December 2016, the Board remanded the claims for further development. There was substantial compliance with the Board's remand directives to decide the claims of entitlement to service connection for (1) a low back disability, (2) finger(s) disability and (3) right ear hearing loss on appeal. Additional development is required for compliance with the Board's remand directives to decide the claims of entitlement to service connection for (1) left ear hearing loss and (2) left ear otitis externa on appeal See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).

The issues of entitlement to service connection for (1) left ear hearing loss and (2) left ear otitis externa are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current low back disability, to include degenerative arthritis of the spine.

2. Symptoms of degenerative arthritis of the spine were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

3. The Veteran's current low back disability is not related to her military service.

4. Resolving all reasonable doubt in favor of the Veteran, a disability of the finger(s) in the left hand is related to an in-service event.

5. The Veteran does not currently have a hearing loss disability for VA purposes in the right ear.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability, to include degenerative arthritis, have not been met. 38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for a disability of the finger(s) of the left hand have been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3. The criteria for service connection for a right ear hearing loss disability have not been met. 38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the July 2016 Board video conference hearing, the Veteran's representative asserted that it appeared some service treatment records are possibly missing because there are no records which showed an incident for the back. A subsequent Personnel Information Exchange Systems (PIES) request was made in December 2016 for the Veteran's complete medical and dental records (service treatment records) and her entire personnel file at the National Personnel Records Center (NPRC). These records were associated with the Veteran's claims file. Also in December 2016, active duty inpatient clinical records for treatment for the back from 1979 at Portsmouth Naval Hospital were also requested and uploaded to the Veterans Benefits Management System (VBMS).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Arthritis and hearing loss (as an organic disease of the nervous system) are chronic conditions listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be established for arthritis and hearing loss based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C. § 1131; 38 C.F.R. §§ 3.307, 3.309(a). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Low Back Disability

The Veteran contends that service connection for a low back disability is warranted because it was incurred in or otherwise related to service. During the July 2016 Board video conference hearing, the Veteran testified that she "slammed down on the nerve and two discs [of her back]."

A May 2017 VA examination confirms a 2010 diagnosis of degenerative arthritis of the spine. The Veteran reported an injury to the back while on active duty, specifically that she was paralyzed for a short time, had surgery to the spine while in active duty, and that the paralysis was resolved. She also indicated that she was diagnosed with a herniated disc and reported continued back pain post discharge from service.

The Board has reviewed the record; including service treatment records for any indication that any current low back disability is related to claimed in-service occurrences of back pain or surgery and finds that the preponderance of the evidence is against such relationship. A review of the service treatment records is silent for any complaints, treatment, or diagnosis of a low back disability.

In the March 2016 appellant's brief, the Veteran's representative stated that service treatment records, including the separation examination are silent for any back condition. The Veteran's representative also indicated that treatment records from the Cleveland VA Medical Center show that the Veteran had a disc removed from her lower back in 1994 and has had chronic back pain since then. The Veteran's representative testified during the July 2016 Board video conference hearing that he did not see anything in the Veteran's service treatment records regarding the back, however felt that there were some records that must not have been able to be acquired. PIES requests were made in December 2016 and the available service treatment records were associated with the claims file.

The Veteran's September 1980 examination and July 1982 separation examination revealed a normal clinical evaluation for the "lower extremities" and "spine, other musculoskeletal." Further, in an April 1985 Report of Medical History; the Veteran indicated that her health was "good." The Veteran checked "no" when asked if she ever had or had then "recurrent back pain" and "no" when asked if she "ever had any illness or injury other than those already noted." The Veteran signed this document, wherein she attested that the information she provided in this form was "true and complete to the best of my knowledge." The examiner wrote, "Medically & physically fit to perform all assigned duties." The Board accords high probative value and credibility to this document, as the Veteran completed it contemporaneously with service. Thus, the Board finds that the preponderance of the evidence is against an in-service occurrence or an event relating to a low back disability.

The Veteran was diagnosed with degenerative arthritis of the spine in 2010. Post treatment medical records reflecting treatment to the back include documents reflecting a lumbar discectomy in September 1994, which is approximately 12 years after separation from service. The medical evidence does not show that the Veteran's low back disability, including degenerative arthritis of the spine, manifested to a degree of 10 percent disabling or more within one year from her July 1982 separation from service and a presumption of service connection based on the chronicity of the degenerative arthritis of the spine is not appropriate. 38 U.S.C. § 1110, 1131; 38 C.F.R. §§ 3.307, 3.309(a). 

The Veteran was provided a VA examination in May 2017. The VA examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) caused by or a result of service. The examiner provided the rationale that a review of the Veteran's claims file was silent for any service treatment records regarding a diagnosis or treatment for a back condition; specifically, that it is silent for a history of a spine surgery while on active duty, as reported by the Veteran. 

An addendum opinion was provided by the VA examiner in June 2017. The examiner stated that if the Veteran's testimony that she had back surgery, back injury, or complaints of back pain, during service is taken as fact then it is at least as likely as not that her current back condition is related to the back surgery, back injury, or complaints of back pain she had in service accepted as fact in the absence of actual records. The examiner indicated that her May 2017 opinion was not based on rejection of the Veteran's testimony for a medical reason, but rather a consideration of her testimony based upon the record as a whole, which does not include the reported back surgery, injury, or complaints while on active duty service. The examiner added that the available service treatment records reviewed were silent regarding any back complaints, injury or surgery. Further, she indicated that post service medical treatment records document back injury, complaints, and surgery approximately 9 years after discharge from service.

VA examination report and opinions provide competent and probative evidence that weighs against the Veteran's claim because the VA examiner reviewed the claims file, interviewed the Veteran, performed an examination, and provided a medical opinion supported by well-reasoned rationale. As mentioned previously, the Board finds the contemporaneous service treatment records; including the September 1980 examination report, July 1982 separation examination report, and April 1985 Report of Medical History, more credible than the Veteran's assertions that she had back complaints, injury, or surgery in service.

The Veteran has asserted that her low back disability is related to service; however the Veteran has not offered probative and competent evidence establishing a nexus between her low back disability and service. Lay evidence may be competent to establish medical etiology or nexus. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to." See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue). See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge). A diagnosis of a low back disability requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. Therefore, the Board finds that the lay assertions proffered by the Veteran lack probative value.

Absent competent, credible, and probative evidence of a nexus between the Veteran's service and her low back disability, the Board finds that the Veteran's low back disability was not incurred in-service and is not otherwise related to active service as the Veteran has not offered competent medical evidence in support of her claim. See 38 U.S.C. § 5107(a) ("A claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "whether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009). Accordingly, service connection for a low back disability is not warranted.

The preponderance of the evidence is against the claim of service connection for a low back disability, to include degenerative arthritis, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App.at 55.

Right Ear Hearing Loss Disability

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. In evaluating claims of service connection for hearing loss disability, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that service connection for a right hearing loss disability is warranted because it was caused by her in-service exposure to acoustic trauma due to the proximity of her barracks to the flight line.

The preponderance of the evidence is against a finding of a right ear hearing loss disability for VA purposes. In December 2015 the Veteran underwent a VA audiological examination which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
15

Following this examination, the VA examiner diagnosed the Veteran with conductive hearing loss in the left ear but indicated normal hearing in the right ear. The Veteran had a speech discrimination score of 98 percent in the right ear following testing with the Maryland Consonant-Vowel Nucleus-Consonant (CNC) word list.

The auditory threshold is not 26 or greater in at least three, or 40 or greater in at least one, of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz for the right ear. Speech recognition testing for the right is not less than 94 percent using the Maryland CNC Test. 38 C.F.R. § 3.385. Therefore, the evidence does not support a finding that the Veteran has a current hearing loss disability in the right ear for VA purposes and does not meet the first requirement of service connection.

The Veteran's lay assertions cannot constitute competent medical evidence in support of a current diagnosis of a right ear hearing loss disability for VA purposes. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). In the absence of a current diagnosis for a right ear hearing loss disability for VA purposes, service connection cannot be established.

If the Veteran's right ear hearing loss worsens, she may submit a new claim for service connection for a hearing loss disability of the right ear.

The preponderance of the evidence is against the claim of service connection for a right ear hearing loss disability, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Finger(s) of the Left Hand

The Veteran asserts service connection for a disability of the finger(s) in the left hand is warranted because it was incurred in service, or otherwise caused by or related to an in-service event.

The Veteran was afforded a VA examination of her hand and fingers in November 2010. The examiner's final diagnosis was a remote laceration of the left hand with a ruptured long flex tendon ring finger. The examiner opined that there is no nexus of any injury from 33 years prior to the examination and no other complaints until 2 years prior to the examination, after having a stroke. He indicated that any relationship of the Veteran's current findings to the remote injury 33 years prior would have to be considered speculative. In April 2017, the examiner provided an addendum opinion stating that in the reviewing examination, the Veteran did have a laceration to the left hand in service and that is the only thing related to service injury found on examination as the injury was remote.

During the July 2016 Board video conference hearing, the Veteran testified to an in-service event of a window coming down on her hand that "chopped" her fingers off. In the March 2016 appellant's brief, the Veteran, through her representative, stated that in the winter of 1977 while opening a window, the window came down on her left hand lacerating her fingers and hand. A May 1977 service treatment record indicates that the Veteran lacerated her finger on a metal window. July 1977 service treatment records also reflect that the Veteran was struck on the tip of the fingers and had pain of the left wrist. Further, a July 1979 service treatment record revealed trauma to the left wrist with pain and swelling. 

The Veteran was granted service connection for a laceration to the left hand in an August 2017 rating decision. The evidence suggests that both the left hand and fingers were injured in the same in-service event described by the Veteran. Affording the Veteran the benefit of the doubt, an in-service event and injury to the fingers of the left hand occurred when she lacerated her left fingers and hand on a metal window and the Veteran's current disability of the finger(s) on the left hand, to include a ruptured long flex tendon right finger, are related to the event. Accordingly, service connection for a disability of the finger(s) of the left hand is granted.

The Board expresses no opinion regarding the severity of the disability and is not making a finding of a compensable disability rating for the Veteran's left finger(s) disability. A staged rating may also be warranted depending on the severity of the Veteran's disability. See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). It should be noted that the Veteran is currently in receipt of service connection for laceration of the left hand at a noncompensable, or zero percent rating, effective September 8, 2010. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different diagnostic codes - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2017). The agency of original jurisdiction will assign an appropriate disability rating on receipt of this decision, based on applicable regulation. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right ear hearing loss disability is denied.

Entitlement to service connection for a disability of the finger(s) of the left hand is granted.


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claims of entitlement service connection for (1) left ear hearing loss and (2) left ear otitis externa.

The Veteran contends that service connection for left ear hearing loss is warranted due to her exposure to acoustic trauma given the proximity of her barracks to the flight line. She also asserts that left ear otitis externa is related to her in-service ear infection. Specifically, during the July 2016 Board video conference hearing, the Veteran testified that planes were right next to where she lived in service as she was not very far from the air strip. The Veteran was provided a VA audio-ear disease examination in April 1993. The examiner noted that the Veteran complained of hearing loss in the left ear with pain and watery drainage. The Veteran reported a history of ear infections in service, particularly in boot camp in 1977. The Veteran was diagnosed with otitis externa of the left ear following the April 1993 VA examination.

In December 2016, the Board remanded the Veteran's claims for addendum opinions, including whether the Veteran has any current residuals of in-service ear infections, including hearing loss. In May 2017, an addendum opinion was provided by the December 2015 VA examiner, an audiologist regarding the Veteran's claimed hearing loss disability. The examiner stated that there is no hearing loss due to noise exposure. Bone conduction thresholds obtained bilateral were within the range of normal hearing, thus reflecting typical cochlear function. She added that she could not opine if ear infections are service related and explained that it is out of the scope of practice for an audiologist to diagnose ear infection. Thus, she stated that she could not opine if hearing loss is due to a service related ear condition until that ear condition has been defined by a physician as related to service. She noted that after the veteran's ear condition has been diagnosed and rated as due to service, then an audiologist can provide an opinion

In June 2017, the Veteran was afforded another VA examination for her claimed ear condition. The examiner determined that there was no objective evidence for any chronic ear disability. A review of the Veteran's service treatment record and post-service medical records reveal a May 1981 service treatment record of a chemical burn to the left ear that formed scabs with possible infection and drainage noted. No opinion has been provided regarding the claimed in-service ear infections and the May 1981 chemical burn to the left ear and whether the Veteran's current left ear hearing loss is a residual of any ear disease related to the in-service events. Thus, the Board finds that addendum opinions are warranted for the claimed left ear disease and hearing loss.

Accordingly, the case is REMANDED for the following actions:


1. Return the Veteran's claims file to the June 2017 VA examiner who provided the examination on the Veteran's left ear disability or to a qualified medical professional if the examiner is unavailable, to provide an addendum opinion. If the examiner finds that an examination is necessary, then schedule an examination. If an examination is scheduled, any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be performed. The rationale for all opinions expressed must be provided. Based on examination results (if applicable) and a review of the record the examiner should identify any ear or peripheral vestibular disability present. The rationale for all opinions expressed must be provided. 

The VA examiner's attention is drawn to the following:

* The Veteran served on active duty from February 1977 to July 1982.

* The Veteran's June 1976 entrance examination revealed a normal clinical evaluation of the ears. Of record are the audiogram results from the examination. See VBMS document type entitled "Military Personnel Record," receipt date 03/13/2015 on p. 13-14.

* The Veteran's September 1980 re-enlistment examination revealed a normal clinical evaluation of the ears. Of record are the audiogram results from the examination. See VBMS document type entitled "STR-Medical," receipt date 03/13/2015 on p. 26, 27.

* May 1981 service treatment records reflect the Veteran's complaints of chemical burns to the left temporal region and left ear areas. Scabs, possible infection, and drainage were noted of the left ear. See VBMS document type entitled "STR-Medical," receipt date 03/13/2015 on p. 41-43.

* The Veteran's July 1982 separation examination revealed a normal clinical evaluation of the ears. Of record are the audiogram results from the examination. See VBMS document type entitled "STR-Medical," receipt date 03/13/2015 on p. 4-5.

* Of record is an April 1985 annual examination that showed a normal clinical evaluation of the ears. The accompanying Report of Medical History is also of record. The Veteran indicated that her health was "good" and denied any "ear, nose or throat trouble." See VBMS document type entitled "STR-Medical," receipt date 03/13/2015 on p. 14, 10.

* A January 1993 VA medical record reflects the Veteran's complaints of pain in her ear with possible external otitis and referral to the ENT clinic. See VBMS document type entitled "Medical Treatment Record - Government Facility," receipt date 03/17/1993 on p. 3.

* Of record is the April 1993 VA audiological examination. The examiner found the Veteran's hearing within normal limits bilaterally. See VBMS document type entitled "Medical Records: VA Examination," receipt date 04/06/1993 on p. 1-2.

* VA medical records reflect a history of otitis media from November 1992 to January 1993. See VBMS document type entitled "Medical Treatment Record - Government Facility," receipt date 12/27/2010 on p. 5.

* Of record is the April 1993 VA audio-ear disease examination. The Veteran complained of hearing loss and pain in the left ear with watery drainage and reported a history of ear infections in service when in boot camp in 1977. The examiner's diagnosis was otitis externa left ear. See VBMS document type entitled "Medical Records: VA Examination," receipt date 04/06/1993 on p. 6-8.

* Of record is the December 2015 VA examination report for hearing loss and tinnitus with medical opinions provided by the VA examiner. See VBMS document type entitled "C&P Exam," receipt date 12/05/2015.

* Of record is the May 2017 VA addendum opinion provided by the December 2015 VA audiologist who provided the VA examination report for hearing loss and tinnitus. See VBMS document type entitled "C&P Exam," receipt date 05/12/2017.

* Of record is the June 2017 VA examination report for ear conditions. See VBMS document type entitled "C&P Exam," receipt date 06/20/2017.

The examiner is asked to answer the following questions: 

a. Whether the Veteran has any current residuals from left ear "infections" while in service.

b. Whether the Veteran has any current residuals from a previously diagnosed ear disorder. If so, is it at least as likely as not (50 percent or greater likelihood) caused by or related to service, to include the May 1981 "chemical burn" of the left ear in service.

c. Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's current left ear hearing loss was caused by or related to service, to include as a residual of the May 1981 "chemical burn" of the left ear in service.

The examiner is asked to specifically address the previous VA opinions, which the Board laid out above.

A full rationale must be provided for all medical opinions given. If the examiner is unable to provide an opinion without resorting to mere speculation, he or she should explain why this is so. The examiner shall then explain whether the inability to provide a more definitive opinion is the result of a need for more information and indicate what additional evidence is necessary, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After the above is complete, readjudicate the Veteran's claims. If any claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and her representative. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


